DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suganuma et al. (US Patent No. 6,463,373), hereinafter referred to as SUGANUMA.

Consider Claim 1, 
SUGANUMA teaches a data rewriting method of rewriting data stored in a control device of a control system, the control system including a plurality of control devices in which data have been stored, each of which is a device for controlling an electric for backing up the first communication line (SUGANUMA, e.g., Fig 2, shows first and second communication elements.), the data rewriting method comprising the steps of: 
a connection step of connecting a rewriting device in which rewriting data have been stored to the second communication line (SUGANUMA, e.g., Fig 5, shows ECU 10 being connected to ECU 4 via a (second) communication line;Fig 7, discloses selecting an ECU for rewriting.); 
a rewriting step via the rewriting device of rewriting data stored in the control device to be rewritten with the rewriting data based on the rewriting data using the second communication line (SUGANUMA, e.g., Fig 8;Col 19:4+, rewrite basic program to selected ECU).

Consider Claim 2, 
SUGANUMA further teaches wherein the rewriting device prior to the rewriting step, determines whether data can be rewritten during running of the automobile based on an attribute of the control device to be rewritten (SUGANUMA, e.g., Col 18:60+, identify if failed ECU does not hinder vehicle travel then refrain from suspending.), and if data cannot be rewritten during running of the automobile further determines whether the automobile is running and avoids executing the rewriting step when the automobile is running (SUGANUMA, e.g., Col 8:53+, control circuit suspends … to surely execute. Identifying non-suspended ECU elements is considered analogous to determining if the not suspending is considered to be analogous to avoiding executing the rewriting step when the automobile is running.).

Consider Claim 3, 
SUGANUMA teaches a data rewriting method of rewriting data stored in a slave device of a control system, the control system including a plurality of control devices in which data have been stored, each of which is a device for controlling an electric component of an automobile (SUGANUMA, e.g., Fig 2;Col 8:63+, elements 1-7 and 10 are ECU;Col 12:66+, ECUs 1-7 control sensors and actuators (i.e., act as control devices); ECU 10 controls other ECUs.), a first communication line interconnecting the plurality of control devices a second communication line interconnecting the plurality of control devices for backing up the first communication line (SUGANUMA, e.g., Fig 2, shows first and second communication elements.), a third communication line, and a plurality of slave devices in which data have been stored (SUGANUMA, e.g., Col 9:23+, ECU 10 manages ECUs 1-7;Col 12:52, manager ECU 10 communicates with ECUs 1-7 (acting as slave elements);Fig 2, illustrates a plurality of (third) communication lines connecting individual elements to the main bus elements L.), connected to any of the control devices via the third communication line, communication of which is controlled by the any of the control devices (SUGANUMA, e.g., Col 12:52, manager ECU 10 communicates with ECUs 1-7;Fig 2, communication path is via the communication lines connecting individual elements to the main bus elements L.), the data rewriting method comprising the steps of: 

a rewriting step via the rewriting device of rewriting data stored in the slave device to be rewritten with the rewriting data using the second and third communication lines (SUGANUMA, e.g., Fig 8;Col 19:4+, rewrite basic program to selected ECU).

Consider Claim 4, 
SUGUNUMA teaches a data rewriting system, comprising: 
a plurality of control devices in which data have been stored, each of which is a device for controlling an electric component of an automobile (SUGANUMA, e.g., Fig 2;Col 8:63+, elements 1-7 and 10 are ECUs.); 
a first communication line interconnecting the plurality of control devices and used for communication for controlling the electric component of the automobile; a second communication line interconnecting the plurality of control devices for backing up the first communication line (SUGANUMA, e.g., Fig 2, shows first and second communication elements L.); 
a rewriting device in which rewriting data have been stored, wherein the rewriting device is configured to be connected to the second communication line by wire or wirelessly (SUGANUMA, e.g., Fig 5, shows ECU 10 being connected to ECU 4 via a (second) communication line;Fig 7, discloses selecting an ECU for rewriting.), and 
.

Response to Arguments
Applicant's arguments filed 16SEP2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a second communication line dedicated to rewriting communication and that communication is usually performed using the first communication line) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Whether one or both illustrated lines are used for rewriting communication, the rewriting passes through at least one communication line which is reasonably considered to be analogous to the claimed second communication line. Further, regarding applicant's argument that the prior art fails to disclose a second communication line for backup, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Notably, there is no recitation or requirement in the claims that a backup function is actually performed.  Additionally, the prior art structure dedicated to fail-safe operation is capable of operating with a single communication line (see, e.g., SUGANUMA:Col 20:12-13) and, therefore, the presence of a second communication line is considered indicative that the prior art structure is capable of using a second communication line for backup.  For at least these reasons, the applicant’s arguments are considered not persuasive.
The applicant argues that SUGANUMA fails to expressly describe wherein, “prior to the rewriting step, determining whether data can be rewritten during running of the automobile based on an attribute of the control device to be rewritten as identifying if failed ECU does not hinder vehicle travel then refrain from suspending.”  SUGANUMA discloses identifying whether the failed ECU does not hinder the travel of the vehicle (SUGANUMA, e.g., Col 18:60+), describes rewriting in the event that any ECU necessary for the travel of the vehicle fails (SUGANUMA, e.g., Col 12:61+), and additionally describes preventing a vehicle from stopping if a failure occurs (SUGANUMA, e.g., Col 13:5+).  Thus SUGANUMA teaches, while driving (SUGANUMA, e.g., Col 13:5+, if a vehicle is being prevented from stopping it is considered analogous to being in a driving state.), it is determined if rewriting may occur based on an ECU attribute (SUGANUMA, e.g., Col 12:61+, determining an ECUs necessary for travel attribute is considered to identifying if rewriting can occur based on an attribute.) and, avoids executing the rewriting step when the automobile is running (SUGANUMA, e.g., Col 13:5+, prevention from being stopped is considered analogous to a teaching that the automobile is running).  For at least these reasons, the applicant’s arguments are considered not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Gary W. Cygiel/           Primary Examiner, Art Unit 2137